Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 2, 3, 8-11, 13-16 and 18-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackborn et al. (USPN 8,510,743) in view of Diagle (US 2008/0316983). 

Regarding claim 2, Hackborn discloses a wireless mobile end-user device (Hackborn, Fig. 6; column 1, lines 55-57, computer device such as a mobile telephone; column 11, lines 43-45 device 600) comprising: 

a user interface to allow a user to interact with the wireless mobile end-user device (Hackborn, Fig. 6; column 3, lines 63-67, device is a telephone and present a graphical user interface to the user); 
a priority state classifier to dynamically determine, for each of a plurality of applications on the device, a respective priority state to apply to the use by each of the applications (Hackborn, column 4, lines 47-62, rank applications according to dynamic criteria in order of importance, where an application constantly accessing information over the internet is a higher priority application; column 5, lines 10-24, terminate the use of lowest ranked application) of the at least one wireless modem (Hackborn, column 13, lines 38-44, modem for wireless network connection), the respective priority state for an application based at least in part on both a history of past user interaction with that application and on whether that application is currently in the foreground of user interaction in the user interface (Hackborn, column 2, lines 9-12, rank based on elapsed time since the user last focus on the application or the number of time the user has focus on the application over a prior time period; column 6, lines 27-37, rank applications according to when an application was in the foreground and the amount of time the application has been running; column 7, lines 40-43, downgrade application no longer in the foreground; column 17, lines 54-57, manages an application life cycle and maintains an application history), 
a differential network access controller to, based on at least one of the priority states (Hackborn, column 4, lines 47-62, rank applications according to dynamic criteria in order of importance, where an application constantly accessing information over the internet is a higher priority application; column 6, lines 16-37, Kernel to control the execution of applications and scheduling when application may execute instructions) and in at least one device state (Hackborn, column 5, lines 11-16, low memory 
a process scheduler to schedule processes for execution (Hackborn, column 6, lines 16-21, control the execution of applications and scheduling when application may execute instructions), the process scheduler prioritizing execution of processes corresponding to applications with a higher respective priority state over execution of processes corresponding to applications with a lower respective priority state (Hackborn, column 5, lines 11-34, when memory runs low, terminate lower ranked applications temporarily; column 6, lines 16-21, control the execution of applications and scheduling when application may execute instructions).  

Although a terminated application in Hackborn would be denied current access to the wireless modem, Hackborn does not explicitly disclose specifically denying access to the wireless modem based on application priority.
Diagle more explicitly discloses wherein for at least one of the priority states, in at least one device state an executing application assigned that priority state is denied current access to the at least one wireless modem (Diagle, paragraph [0042], zero bandwidth allocated for lowest tiered service level).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to deny network access for a low priority application in the invention of Hackborn.  The motivation to combine the references would have been to allocate bandwidth to higher priority applications.

claim 3, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2, wherein the respective priority state for an application is further based on application behavior (Hackborn, column 4, lines 47-62, application that lays dormant in the background is classified as lower priority).  

Regarding claim 8, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2.  Diagle discloses wherein based at least in part on the respective priority state for an application, the differential network access controller limits the allowable duration of network access events for that application (Diagle, paragraph [0043], service levels may be allocated times of day when they are and are not permitted to use the network). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to limit the allowable duration of network access for an application in the invention of Hackborn.  The motivation to combine the references would have been to regulate the level of traffic on the network.

Regarding claim 9, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2, wherein based at least in part on the respective priority state for an application, the differential network access controller time windows network access events for that application (Diagle, paragraph [0043], service levels may be allocated times of day when they are and are not permitted to use the network).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to limit the allowable duration of network access for an application in the invention of Hackborn.  The motivation to combine the references would have been to regulate the level of traffic on the network.

claim 10, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2, wherein the priority state classifier classifies an application to a priority state (Hackborn, column 4, lines 47-62, rank applications according to dynamic criteria in order of importance, where an application constantly accessing information over the internet is a higher priority application) based at least in part on that application having no interaction with a device user for a period of time (Hackborn, column 2, lines 9-12, elapsed time since the user last focused on the application).  
Diagle discloses that the state classifier classifies an application to a state having one or more network capacity controls (Diagle, paragraph [0042], bandwidth allocated by tiered service level).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to limit the allowable bandwidth of network access for an application in the invention of Hackborn.  The motivation to combine the references would have been to allocate bandwidth to higher priority applications.

Regarding claim 11, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 10, wherein the one or more network capacity controls comprise blocking network access for that application.  (Diagle, paragraph [0042], zero bandwidth allocated for lowest tiered service level).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to limit the allowable bandwidth of network access for an application in the invention of Hackborn.  The motivation to combine the references would have been to allocate bandwidth to higher priority applications.

Regarding claim 13, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2, wherein the priority state classifier classifies an application to a priority state having no network capacity controls (Hackborn, column 4, lines 47-62, rank applications according to dynamic criteria in order of importance, where an application constantly accessing information over the internet is a higher priority application) based on a determination that the application is currently in the foreground of user 

Regarding claim 14, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2.  Diagle discloses wherein the at least one wireless modem provides network access for the wireless mobile end-user device through a selected one of multiple access networks available to the wireless modem (Diagle, paragraph [0004], some network service providers) wherein the respective priority state for an application is further based on a current access network selected from the multiple access networks to which the wireless mobile end-user device connects through the at least one wireless modem (Diagle, paragraph [0038], network service levels regulated by the access network service provider).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for a network service provider to limit the allowable bandwidth of network access for an application in the invention of Hackborn.  The motivation to combine the references would have been to allocate bandwidth to higher priority applications.

Regarding claim 15, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2, wherein the respective priority state for an application is further based on a user preference setting, the wireless mobile end-user device further comprising per-application policy controls accessible through the user interface to allow the user to change the user preference setting (Hackborn, column 4, line 66 – column 5, line 3, rank based on user classification if the applications).  

Claims 16, 18 and 22 are rejected under substantially the same rationale as claims 2, 7 and 13, respectively.

Claims 19-21 are rejected under substantially the same rationale as claims 8, 10 and 11, respectively.


Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackborn in view of Diagle, and further in view of Amdahl et al. (USPN 8,121,117).

Regarding claim 4, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2.  Amdahl discloses wherein the respective priority state for an application is further based on a messaging layer behavior of the application (Amdahl, column 9, lines 6-9, assigned priority based on classifying application layer messages).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to assign priority classifications based on application layer messaging in the invention of Hackborn.  The motivation to combine the references would have been to treat more important application layer messages with a higher priority.


Claims 5 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackborn in view of Diagle, and further in view of Aleksic et al. (US 2008/0057894).

claim 5, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2.  Aleksic discloses wherein the prioritization of processes is dependent on a power state of the wireless mobile end-user device.  (Aleksic, paragraph [0048], prioritize higher priority applications when the power state of a device is low). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to prioritize higher priority applications when the power state of a device is low in the invention of Hackborn.  The motivation to combine the references would have been so that higher priority applications are able to run rather than lower priority applications.

Claim 17 is rejected under substantially the same rationale as claim 5.


Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackborn in view of Diagle, and further in view of Gonzales et al. (US 2009/0261783).

Regarding claim 6, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2.  Gonzales discloses wherein the wireless mobile end-user device monitors power consumption for each of the applications, and wherein the respective priority state for an application is further based on the monitored power consumption for that application (Gonzales, paragraph [0032], monitor power or energy consumption for an application and prioritize the running of the scripts).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to prioritize higher priority applications based on their power consumption in the invention of Hackborn.  The motivation to combine the references would have been to reduce power consumption in the device.  

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackborn in view of Diagle, and further in view of Gonikberg et al. (US 2008/0280656).

Regarding claim 12, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2, wherein the priority state classifier classifies one or more applications to a priority state based at least in part on the wireless mobile end-user device entering a dormant state (Hackborn, column 4, line 55–59, low rank based on application laying dormant).  
Diagle discloses that the state classifier classifies an application to a state having one or more network capacity controls (Diagle, paragraph [0042], bandwidth allocated by tiered service level).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to limit the allowable bandwidth of network access for an application in the invention of Hackborn.  The motivation to combine the references would have been to allocate bandwidth to higher priority applications.

Hackborn  does not explicitly disclose, but Gonikberg discloses that laying dormant is associated with a power save state (Gonikberg, paragraph [0040], power save mode with dormant periods).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that laying dormant is associated with a power save state.  The motivation to combine the references would have been to reduce power consumption.


Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hackborn et al. (USPN 8,510,743) in view of Diagle (US 2008/0316983), and further in view of Svensson (USPN 7,788,386).

Regarding claim 7, Hackborn in view of Diagle discloses the wireless mobile end-user device of claim 2, wherein the wireless mobile end-user device monitors network service usage behavior for each of the applications, and wherein the respective priority state for an application is further based on a comparison of the monitored network service usage behavior for that application to expected limits for that application (Hackborn, column 4, lines 47-62, rank applications according to dynamic criteria in order of importance, where an application constantly accessing information over the internet is a higher priority application; column 5, lines 11-23, comparison to memory thresholds).

Hackborn does not explicitly disclose a comparison to expected network access limits, the respective priority state negatively affected by the monitored network service usage behavior exceeding the expected access limits.
Svensson discloses a comparison to expected network access limits, the respective priority state negatively affected by the monitored network service usage behavior exceeding the expected access limits (Svensson, column 12, lines 50-59, assign lower priority to service requests when the number of requests exceeds a first threshold level, automatically reject service request when the number of requests exceeds a second level).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to prioritize application based on comparing application network usage to thresholds in the invention of Hackborn.  The motivation to combine the references would have been to regulate the level of traffic on the network.


Response to Arguments
January 12, 2022 have been fully considered but they are not persuasive.
Applicant asserts that each of Hackborn and Daigle, alone, do not disclose a priority state that is applicable to the use by each of the applications of the wireless modem.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ranking applications according to dynamic criteria in order of importance, where an application constantly accessing information over the internet is a higher priority application, as disclosed in Hackborn, column 4, lines 47-62, is a priority state of the applications.  Further, Hackborn discloses, in column 5, lines 10-24, that a lowest ranked [priority] application is dormant or has its use terminated. A person of ordinary skill in the art, at the time of the invention, would have understood the terms “dormant” and “terminate” to mean that no network access would be provided via use of the wireless modem (Hackborn, column 13, lines 38-44, modem for wireless network connection).  Although a person of ordinary skill in art would have understood that a terminated application in Hackborn would be denied current access to the wireless modem, Hackborn does not explicitly disclose specifically denying access to the wireless modem based on application priority.  Diagle more explicitly discloses wherein for at least one of the priority states, in at least one device state an executing application assigned that priority state is denied current access to the at least one wireless modem (Diagle, paragraph [0042], zero bandwidth allocated for lowest tiered service level).  
Applicant further asserts that the claims are patentable because Daigle’s description centers on a LAN access point, rather than a wireless mobile end-user device.  However, the primary reference, Hackborn, discloses the wireless mobile end-user device aspect of the claims.  The Examiner looks to Daigle merely to disclose that for at least one of the priority states, in at least one device state an 
Applicant further asserts that the claims are patentable because Hackborn’s dormant application “could absolutely access the modem if it so chose,” and that being dormant is different than being terminated.  However, firstly, the Examiner acknowledges that being dormant is different than being terminated.  Nowhere has the Examiner conflated those two terms.  Rather, both states share a property of not being able to access a wireless modem.  Secondly, Applicant’s assertion that Hackborn’s dormant application “could absolutely access the modem if it so chose” is incorrect, and has not basis in Hackborn’s disclosure or in the understanding of a person of ordinary skill in the art.  Thirdly, the Examiner looks to Daigle for the rejection of the claim limitation that for at least one of the priority states, in at least one device state an executing application assigned that priority state is denied current access to the at least one wireless modem
Applicant further asserts that the claim 3 is patentable because if a dormant application can do “whatever it wants” and Hackborn’s ranking has nothing to do with priority state.  However, this is incorrect.  A dormant application that is killed, as in Hackborn, or that has no bandwidth allocated, as in Daigle, cannot do “whatever it wants,” as asserted by the Applicant.
Applicant’s arguments regarding claim 7 are moot in view of the new grounds of rejection of claim 7.
Applicant asserts that the claim 8 is patentable because Daigle’s allocating times of day when applications are and are not permitted to use the network cannot be reasonably construed as a limit on the allowable duration of network access.  The Examiner disagrees.  Limiting the times of day when applications are and are not permitted to use the network means that an application must stop using the network when it is not permitted.  This limits the duration of network access.  

Applicant asserts that the claim 9 is patentable because Daigle’s allocating times of day when applications are and are not permitted to use the network cannot be reasonably construed as time windowing network access events.  The Examiner disagrees.  Limiting the times of day when applications are and are not permitted to use the network means that an application must stop using the network when it is not permitted.  This limits the duration of the window of time of network access.
Applicant further asserts that claim 9 is patentable because Daigle allegedly does not teach a priority state results in a window of time of limiting network access.  However, this is incorrect.  Daigle teaches. In paragraph [0043], that a specific allocated service level results in a window of time where communication is blocked.
Applicant asserts that the claims 10 and 11 are patentable because Hackborn and Daigle do not disclose placing a network access control on an application based on lack of interaction.  This is incorrect. Hackborn discloses, in column 4, lines 47-62, rank applications according to dynamic criteria in order of importance, where an application constantly accessing information over the internet is a higher priority application.  Accessing information is an interaction with a device user.
Applicant asserts that the claim 12 is patentable because Hackborn’s dormancy of an application has nothing to do with power saving states.  This is incorrect.  As discussed in Gonikberg, paragraph [0040], dormancy is associated with a power save mode.
Applicant asserts that the claim 13 is patentable because Hackborn allegedly has no network control for any ranked application.  This is incorrect.  Hackborn’s applications may be dormant or terminated based on ranking.  A person of ordinary skill in the art, at the time of the invention, would have understood the terms “dormant” and “terminate” to mean that no network access would be 
Applicant asserts that the claim 14 is patentable because Daigle’s network access providers would not be “available” to the wireless modem after a different access provider has been selected.  This is incorrect.  The Examiner interprets that a network that exists and could potentially be used is “available.”
Applicant asserts that the claim 4 is patentable because Amdahl’s “classifying application layer messages” does not have anything to do with application messaging layer behavior.  The Examiner disagrees.  Assigning priority based on classifying application layer messages based on criteria of the message is based on application messaging layer behavior.
Applicant asserts that claims 5, 6 and 17 are patentable because Aleksic and Gonzales do not overcome the shortcomings detailed with regard to Hackborn and Daigle in the independent claims.  However, Hackborn and Daigle do not have any shortcoming with regard to the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466